 ADVANCE DETECTIVE BUREAU, INC.303Advance Detective Bureau,Inc. and Advance ClaimService, Inc. and Allied-International Union of Se-curityGuards and SpecialPolice.Case 22-CA-6700October 6, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn June 10, 1976, Administrative Law Judge Al-mira Abbot Stevenson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts- as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Advance Detective Bu-reau, Inc. and Advance Claim Service, Inc., Ramsey,New Jersey, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order.an answer, portions of which were-stricken on motion ofthe General Counsel.The issues are whether or not Respondent violated Sec-tion 8(a)(3) of the National Labor Relations Act, asamended, by discharging Frank Bovino because of hismembership in and support of the Union; and violatedSection 8(a)(1) of the Act by coercively interrogating andthreatening Bovino and James Agosta, and promisingAgosta benefits to discourage his support of the Union.For the reasons fully set forth below; I conclude that Re-spondent violated the Act as alleged.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent, Imake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe amended complaint alleges, and Respondent ad-mits, that Advance Detective Bureau, Inc., and AdvanceClaim Service, Inc., are New York corporations; theymaintain an office and place of business at 145 NorthFranklin Turnpike, Ramsey, New Jersey, at 170 Broadway,New York, New York, and an office in the State of Flori-da, where they are engaged in performing adjusting, sur-veillance, and related services; during the preceding '12months Respondent provided such services valued in ex-cess of $50,000 to enterprises in New York which in turnreceived revenues valued in excess of $50,000 from the saleof insurance directly to customers located outside NewYork. Based on these admitted facts,,I find that Respon-dent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction inthis proceeding.2II.LABOR ORGANIZATIONThe Charging Party Unionis a labor organization withinthe meaning of Section2(5) of the Act.'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an AdministrativeLaw Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc,91NLRB 544 (1950),enfd 188 F 2d362 (C.A 3, 1951).We have carefullyexamined the record and find no basis for reversing her findingsDECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard at Newark, New Jersey, on April 8and 13, 1976. The original charge was filed and served onRespondent on November 21, 1915. First and secondamended charges were filed and served on January 26 andFebruary 3, 1976.-The complaint was issued on February 9,1976, and amended at the hearing.' The Respondent filed1The name of Respondent given in the caption reflects amendments ofthe complaint made at the hearing.2I can find no merit in Respondent's contention that it is inequitable toassert jurisdiction over what it terms a small enterprise such as this merelybecause it provides services to large insurance companies InSiemons Mail-ingService, 122 NLRB 81 (1958), the Board declared it had "concluded thatitwill best effectuate the policies of the Act if jurisdiction is asserted over allnonretail enterprises which havean outflow or inflow across State lines of atleast $50,000, whether such outflow or inflow be regarded as direct or indirect..Indirect outflowrefers to sales of goods or services to users meetingany of the Board's jurisdictional standards except the indirect outflow orindirect inflow standard " InMetropolitan Life Insurance Company,141NLRB 337 and 141 NLRB 1074 (1963), the Board ruled that an insurancecompany meets the Board's jurisdictional standards if it derives $50,000 ayear from the direct out-of-state sale of premiums The inflationary processduring the 18 years since the $50,000 standard was adopted has undoubted-ly resulted in the assertion of jurisdiction over smaller and smaller enterpris-esHowever, the Board appears to be prohibited from raising that standardby Sec 14(c) of the Act to the effect that "the Board shall not decline toassert jurisdiction over any labor dispute over which it would assert jurisdic-tion under the standards prevailing upon August 1, 1959."226 NLRB No. 49 304DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.UNFAIR LABOR PRACTICESwas not until after November 7, and he averred that itcustomarily takes approximately a week for mail to betransmitted from Respondent's New York address to itsRamsey office. He also testified that he believed PresidentRichardson customarily answers his mail immediately. Therecord shows that Richardson answered the Union's letteron November 14, 1975.Agosta testified that someone, he could not rememberwho, told him-to be at the Ramsey office after work onNovember 7. Bovino testified that DeVito told him tocome to a meetingon November 7. At or about 6:30 or 7p.m. that day, investigators Bovino, Mancone, Castoro, Li-nares, Agosta, and Rivers assembled at the Ramsey officeand began watching some films they had taken of insur-ance claimants' activities. Agosta and Bovino testified thatVicePresidentLevy called Linares into PresidentRichardson's office, and when Linares came out he toldthe other investigators that he had been fired. Bovino wascalled in next, and he found Richardson, Levy, and DeVitothere. Bovino testified that the three officials told him thatthe Union could not operate in here, as most of the Com-pany's business came from insurance companies and insur-ance companies will not deal with unions. They told Bovi-no, "We have enough votes to out vote you," and askedhim how he found out about the Union and "how could Istand for, the union." Bovino testified that he told the offi-cials, "these guys have families and we are fighting for cer-tain rights which I believe are due to us, things that are-normal everday things." Bovino was then told, "we can'thave this, get out, leave, hand in my camera, my badge."Agosta testified that,when Bovino came out ofRichardson's office and told the investigators he had beenfired,Agosta was called in. Agosta testified that Levyasked him how he stood on the Union, and that he replied"look, Joe, I am doing what's best for myself, and what'sbest for the other-for the other guys." Richardson then"stood up and said how could you do this, you just haddinner over his house Sunday night, you had something toeat, he considered you a friend, you were going to Floridafor him, you were going to help in the front office." At thatpointDeVito said something like, "it's not helping, thisisn't getting anywhere," but Levy said, "you are fired."Richardson then stepped in again and told Bovino he wasnot fired, that Levy had merely lost his temper. Agostaconceded that during the interview he could have askedLevy, "what are you going to do for me if I don't supportthe Union?"Agosta testified that all the other investigators presentwere thereafter called into Richardson's office, one at atime.Vice President Levy denied the testimony recited above.He also denied that Bovmo was discharged,and assertedhe was laid off for lack of work.Levy testified that sometime in October, probably thethird or fourth week, he and President Richardson confer-red together about the course of their business operations,and concluded that the number of activity checks was de-creasing while the taking 'of affidavit-type statements wasincreasing. Levy put in evidence the following figures tosupport this contention:A. EvidenceDavid Richardson is president of Respondent and Jo-seph Levy is executive vice president. At times material,Anthony DeVito was a consultant vested with authority tohire and fire and to run the day-to-day operations of thebusiness. I find that Richardson, Levy, and DeVito weresupervisors and agents of Respondent.More than 80 percent of Respondent's business is withinsurance companies. In October 1975, it employed seveninvestigators, Pat Castoro, Alex Mancone, Eddie Rivers,Tony Linares, James Agosta, Lauri Carbone, and FrankBovino, who engaged almost exclusively in activity checksof individuals drawing workmen's compensation and fil-ing reports with their supervisors, on forms provided byRespondent, of activity they observed. James Agosta washired in March 1975. Frank Bovino was hired in Septem-ber 1975, on Agosta's recommendation, and received a$10-a-week increase in his expense allowance on October14, 1975. Two additional employees, Ivan Paris and VedaSolomon, were engaged exclusively in taking affidavit-typestatements from individuals relevant to insurance matters.Activity-check and statement-taking employees were notinterchangeable because the investigators engaged in activ-ity checking had proved to be too deficient in spelling andEnglish to take statements, and because activity-checkwork normally began quite early in the morning, at 5 or 6a.m., while statements usually had to be taken in the eve-ningsand on weekends when affiants were not at theirjobs.Vice President Levy testified that he learned from anoutside source sometimein October 1975 that his employ-ees had become interested in exploring the possibility ofbringing the Union in; and that he and Richardson hadone casual conversation about it and decided to do nothingunless they heard from the Union. James Agosta's firstcontact with the Union was made at a meeting with offi-cialshe attended with other investigators when he signed aunion-authorization card gated November 1, 1975. FrankBovino signed an authorization card on November 3, 1975.On November 4, 1975, the Union mailed a certified let-ter to David Richardson, Advance Detective Bureau, Inc.,170 Broadway, New York, New York, advising him thatthe Union had an active interest in unionizing his securityemployees and requesting a conference to secure recogni-tion as their bargaining agent. The return receipt from thepost office stated that the letter was delivered on the sameday, November 5, 1975, and signed for by "J. Levy."JamesAgosta testified that on a day between November1,when Agosta signed an authorization card, and Novem-ber 7, he telephoned Levy and Levy told him "he receiveda letter in the mail and . . . that he was going to call ameeting to discuss what he received in the mail." Vice Pres-ident Levy denied this. He testified that the signature onthe return receipt for the union letter was not his own.Although he professed that he could not remember exactlywhen the letter was received at the Ramsey, New Jersey,address where his and Richardson's offices are located, it ADVANCE DETECTIVE BUREAU, INC.30519741975ActivityStatementsActivityStatementsJanuary159-1183February145-1200March178-1140April135-1108May140-11112June121-11112July172-1205August161-13710September129-11917October145113325November11138720December133111013In addition to figures such as these,Levy said,they alsotook into consideration"the feedback that we were gettingfrom our clients" as to the volume and type of business tobe expected in the future.Askedon cross-examination toelaborate,Levytestified:Q. How much warningdo you haveof a businessdownturn if you testified on direct that the insurancecompanies generally indicate to you what their expect-ed volume of orders will be in succeeding months?A. Mr. Kennedy,it's feel.It'sa feel that a busi-nessman has. I don'tknow if you can quantify it orsomething.It's something-it'sdated there-like adoctor puttinghis, youknow, measuring someone'spulse.How do you measure that?That typeof intui-tive feeling.Q.Was yourdecision in October to lay Bovino offprompted in part by your intuitive feeling?A. Yes.Q. When did you become certain that the intuitivefeeling was strong enough to lay somebody off?A. I was convinced in October that it was strongenough.Q.When in October?A. 'I don't remember the exact date.Afterdecidingto lay offan.activity-check employee, Bovi-no was selected because he had the least seniority and wasthe least productive.To substantiate the- latter assertion,Levy presented records of the credit in dollars allocated tothe seven activity-check employees based on bills sent tocustomers for the period during which Bovino was regu-larlyemployed,as follows:Agosta,$7,059;Mancone,$6,910;Rivers,$6,762;Carbone(who had only 1 monthmore experience on the job than Bovino),$6,219;Linares,.$5,484;Castoro,$5,291;and Bovino,$3,382.Having de-cidd to lay off Bovino,Levy said,he told DeVito he,wviuld like to see Bovino and surmised that DeVito toldBovino tb come to the office on November 7.With regard to the events of November7, Levy gave anhour-by-hour account of his business activitiesthat day.fie testified that, 'toward the end of the afternoon,he tele-phonedRichardson and Richardson reminded him he hadto come back to the Ramsey office because"today is theday we are going to be letting Bovino go."Levy said hewould come and Basked Richardson to call Agosta in alsobecause"I think it's important to speak to Jimmy becauseI don't want to lose him. I know he's very close with Frankand he may misinterpret this."Levy said he arrived at the Ramsey office about 6 p.m.and found the investigators assembled there watchingfilms.Although Levy did not know why so many of themwere present, he said he did not inquire because such agathering was not uncommon although he could recallonly one prior occasion other than the Christmas partywhen this had occurred.Levy testified that Bovino was the first employee calledinto Richardson's office. Levy gave the following accountof the conversation with Bovino:I told Frankie, and this was in the presence of DaveRichardson and Tony DeVito, I said, "Frankie, effec-tive, as of this date I am laying you off. There arereasons that I have to do it. There are good solid busi-ness reasons that I am doing this." I said, to Frankie,"that we are getting many statement type of jobs."I just didn't feel he could handle that type of work.I didn't think his spelling was adequate or his Englishwas adequate to handle it.I said to Bovino that we have had a -rough time, thatthe number of activity checks that we have gottenhave decreased substantially. I said to him also thatduring the month of September, 1975, I went twoweeks without drawing my own paycheck. I said I wasnot going to go through that period again.We shook hands, and Frankie walked out.According to Levy, as soon as Bovino left the office,Agosta came into Richardson's office, and angrily asked,"what are you going to do for me in comparison to theunion"; that Levy "really lost my cool," and told Agostahe was fired, but Richardson spoke up and said, "hold onone minute now, you are not fired, Jimmy, Joe has lost histemper."When asked on cross-examination how many of theother employees he spoke to on November 7, Levy re-sponded, at first, that he was not sure except that he didremember speaking to Alex Mancone. Levy then addedthat he may have spoken to Linares, but did not fire him.Levy then testified that he believed he and Richardsonboth spoke' to Castoro. Levy said he did not recall whocame into the office after Agosta or who made the decisionas to which employees came into the office in which order.Levy attributed the failure of his memory as to these eventson November 7 to its being a difficult day in which he"was dealing with a business that was going down hill,""running around to various clients," and then having "tocome back and lay a guy off."Levy pointed out that although, as predicted, activitychecks reached an alltime low'in November 1975,3 by De-cember 15 he received indications from his clients that thiskind of business would increase after the first of the year,and he therefore requested Bovino to return to work. Aletter to that effect dated January 13, 1976, was sent toBovino.3As indicated in the table of cases set forth above, the Company did nostatement work before October 1974 All cases received before that date,Continued 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is evidence of two subsequent conversations be-tween James Agosta and Vice President Levy. The firstoccurred about 2 weeks after November 7, when Agostabrought Bovino's camera and equipment back to the office.We have two accounts of what was said: Agosta testifiedthat he asked Levy "what was going on with theunion,".and that Levy replied he was notsure.Then Agosta asked,"what are you going to do for me that the union won't," or,"what can you do for me instead of the union," and Levyreplied, "well, we will discuss it, we will restructure ev-erything when it's all over, when this whole thing blowsover,we will restructure everything, make it, you know,better working conditions, and different things like that,less hours." Levy testified that'he replied to Agosta's ques-tion, "Jimmy, I can't discuss it with you, I have said it overand over, I cannot discuss it with you. I won't discuss itwith anybody at this point."Agosta testified that, during a lengthy telephone conver-sation with Levy on the evening of December 3, Levy toldhim, "before a union would come into Advance Detectivehe would go outof business,he has enough business to doin his adjusting and other things, that he doesn't need Ad-vance Detective Bureau in New York." Levy denied making any such remark.B. ConclusionsThis case turns essentially on the resolution of the con-flicting testimony outlined above. This being so, carefulconsideration has been given to the entire testimony ofeach witness, as well as the documentary evidence.With regard to comparative demeanor, James Agosta'swas the most impressive for apparent sincerity and truth-fulness.While Frank Bovino and Joseph Levy were aboutequal in this respect, Bovino's testimony withstood cross--examinationbetter than Levy's did. Analysis of the evi-dence, more or less chronologically, reveals the unpersua-siveness of Respondent's denial of Agosta's testimony thatLevy told him over the telephone before November 7 thathe had received_a letter and was going to call a meeting todiscuss it. Although I agree that the signature on, the postoffice receipt does not appear to be Levy's, I am not in-clined- to believe his testimony that Respondent operateson the basis of permitting a delivery time for its mail of asmuch as a week between its New York City and Ramseythen, were activity-check cases. Respondent's business records for all typesof cases handled on a yearly basis since 1972 show the following.19721973197419751976January131176159121126February101134145120119March161164178114182April141148135118May145138140123June155120121123July109124172125August143145161147September134129129136October172153146158November158135114107December1641421341231714170817341515offices, especially when the post office managed a 1-dayintracity delivery from the Union in Flushing to Respon-dent'sManhattan office.Moreover, Levy's uncertamityabout just when the letter was received and about Presi-dent Richardson's business practice in answering his mailwas obvious. I also note that no testimony by Richard-son-to whom the union letter was addressed and who an-swered it and who therefore might be expected to have thespecifics if anybody did-was offered. In the absence ofmore precise refutation, therefore, I discredit Levy in thisinstance and find that Respondent was in knowledgeablereceipt of the Union's demand letter before November 7.Levy's evidence to the effect that only Bovino and Agos-tawere summoned to the November 7 meeting, and thepurported reasons therefor, fails to withstand analysis.Here again Levy was vague about just when the decision tolay off Bovmo supposedly was made. Indeed, he seems toimply it was"made about the time he gave Bovmo an in-crease in his expense allowance, a most unlikely time. Bovi-no was the investigator with the least seniority, and thelowest production, doubtless attributable at least in part tohis being the least experienced of the investigators. But theneed to lay anyone off at that particular time, when Re-spondent had just completed-its best month's business andhad its second-best month of activity, checks, in 1975, is notapparent. In these circumstances, Levy's intangible asser-tions about client feedback and intuitive feeling to the ef-fect that business would fall off in Novembersuggests asubsequently constructed rationale to account for volumefigures.Based on these findings, on Agosta's credited testimonythat Levy expressed his intent to call a meeting to discussthe letter, the presence of six of the seven investigators,shown to be an uncommon event, an the Ramsey office,after the, workday was over, and management'scallingthem into President Richardson's office one by one, I findthatmanagement did indeed summon the employees forthe purpose of discussing the advent of the Union.I also credit the testimony given by Bovino and Agostaas to what was said when they were called into Richard-son's office for interviews by Respondent's top officials,which was essentially consistent with each other's and withthe officials' purpose-in summoning the investigators todiscuss the advent of the Union found above. Although Ihave considered the fact that Bovino and Agosta arefriends, I find this fact to be outweighed by Levy's lack ofcredence regarding events leading to his assembling theemployees for-individual interviews. Moreover, Levy's un-corroborated account of the Bovino interview does not Mingtrue.His purported statement to Bovino that he had "goodsolid business reasons" for laying him off sounds more likeanother reconstruction after the fact than the kind of thingone naturally tells an employee in such a situation. I alsonote that Levy's ' alleged statement to Bovino, ; "that thenumber of activity checks that we have gotten have de-creased substantially" was not shown to be true; and hisalleged statement "that during the month of September,1975, I went 2 weeks without drawing my own-paycheck,,,,was extremely unlikely in view of the fact that Septemberhad been the Respondent's second-best month 'that year.Levy's account of the interview with Agosta was also ADVANCE DETECTIVE BUREAU, INC.307flawed, in my view, by its inconsistency with his testimonythat he summoned Agosta in order to explain the Bovinolayoff because Levy did not want Agosta to quit over it.Accordingly, I find that on November 7, 1975, Respon-dent coercively interrogated flovino and Agosta, threat-ened to discharge Agosta, and discharged Bovino becausethey voiced support for the Union. I conclude that suchconduct violated Section 8(a)(1) and (3) of the Act.Having credited Agosta as against Levy above, I alsocredit him with regard to what Levy said to him on the twosubsequent occasions. I conclude that Respondent violatedSection 8(a)(1) on or about November 21 when Levy ineffect promised to improve working conditions to weakenAgosta's support of the Union; 4 and on December 3 whenLevy threatened to go out of business if the employeeschose union representation.IV. REMEDYIn order to effectuate the policies of the Act, I recom-mend that Respondent be ordered to cease and desist fromthe unfair labor practices found and, in view of the naturethereof, to cease and desist from infringing in any othermanner on its employees' rights guaranteed by Section 7 ofthe Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532 (C.A.4, 1941).Having found that Respondent discriminatorily dis-charged Frank Bovino, I also recommend that it be or-dered to offer him immediate and full reinstatement to hisformerjob or, if that job no longer exists, to a substantiallyequivalent job, without prejudice to his seniority and otherrights and privileges, and to make him whole for any lossof earnings suffered by reason of the discrimination againsthim, plus interest at 6 percent per annum. F.W.Wool-worth Company,90 NLRB 289 (1950); IsisPlumbing &Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended.ORDER6The Respondent, Advance Detective Bureau, Inc. andAdvance Claim Service, Inc. of Ramsey, New Jersey, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee to discourage membership in or support of AlliedInternational Union of Security Guards and Special Police,or any other union.(b)Threatening to discharge or discipline employees be-cause of their union activities, or threatening to go out ofbusiness if the employees choose union representation.(c)Promising benefits in order to discourage member-ship in and support of the Union.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Frank Bovino immediate and full reinstate-ment to his former job or, if his job no longer exists, to asubstantially equivalent job, without prejudice to his se-niority or other rights and privileges, and make him wholefor his lost earnings in the manner set forth in the sectionof this Decision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its place of business in Ramsey, New Jersey,copies of the attached notice marked "Appendix." 7 Copiesof said notice, on forms provided by the Regional Directorfor Region 22, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.Even though Agosta admittedly asked Levy on this and other occasionsin effect what Levy would give him in exchange for dropping his support ofthe Union, the Board has held it to be no defense to an 8(a)(1) allegationthat an employer's statement was prompted by questions from the employeeconcerned. SeeH L Meyer Company, Inc,177 NLRB 565, 566 (1969),Viking of Minneapolis, Division of the Telex Corporation,171NLRB 1155,1156 (1968)5N L R.B v Gissel Packing Co, Inc,395 U.S. 575, 618 (1969)6 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes7In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or discriminate against anyemployee to discourage membership in or support ofAllied International Union of Security Guards andSpecial Police, or any other union.WE WILL NOT threaten to discharge employees fortheir union activities, or threaten to go out of businessif our employees choose union representation.WE WILL NOT promise benefits in order to discouragemembership in or support of Allied International 308DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion of Security Guards and Special Police, or anyother union.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise ofrights guaranteed to them by Section 7 of the NationalLabor Relations Act, as amended.WE WILL offer Frank Bovino immediate and full re-instatement to the job he had prior to his discharge onNovember 7, 1975,or if his job no longer exists, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges.WE WILL make Frank Bovino whole for any loss ofpay he may have suffered as the result of his discrimi-natory discharge,plus interest at 6 percent per annum.ADVANCEDETECTIVE BUREAU, INC. AND ADVANCECLAIMSERVICE, INC.